Citation Nr: 0822747	
Decision Date: 07/07/08    Archive Date: 07/17/08

DOCKET NO.  06-06 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cardiomyopathy with 
congestive heart failure, including as secondary to the 
veteran's service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to February 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part denied service 
connection for cardiomyopathy with congestive heart failure 
as secondary to the service-connected disability of diabetes 
mellitus, type II.  

In July 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

In November 2007, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has cardiomyopathy with congestive heart failure that is due 
to any incident or event in military service; that was 
manifested to a degree of 10 percent or more within one year 
after separation from service; or that is proximately due to 
or the result of his service-connected disabilities.  




CONCLUSION OF LAW

Cardiomyopathy with congestive heart failure was not incurred 
in or aggravated by the veteran's active military service, 
nor is it secondary to his service-connected disabilities.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

The veteran asserts during the July 2007 hearing that his 
current heart condition is either aggravated or caused by his 
service-connected diabetes mellitus, type II, and post-
traumatic stress disorder (PTSD).  He testified during the 
hearing that when he was diagnosed with diabetes and 
hypertension, his physician indicated that his diabetes and 
PTSD could aggravate his current heart condition.  The 
veteran contends that his cardiomyopathy with congestive 
heart failure is attributable to his service-connected 
disabilities.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for certain 
"chronic diseases" (including cardiovascular-renal disease) 
may be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board notes that there was recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a nonservice-connected 
disability by a service-connected disability is judged.  
Although VA has indicated that the purpose of the regulation 
was merely to apply the Court's ruling in Allen, supra, it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive 
changes, and because the veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the claimant.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).  

As stated previously, in order for service connection to be 
granted on a secondary basis, three elements must be present:  
a current disability, a service-connected disability, and a 
medical nexus relating the two disabilities together.  See 
38 C.F.R. § 3.310(a) (2007).  

In this case, the veteran has a current diagnosis of 
cardiomyopathy with congestive heart failure as noted in the 
January 2005 and December 2007 VA examination/medical 
reports.  In addition service connection is in effect for 
both PTSD and diabetes mellitus, type II.  Therefore, the 
first two elements are accordingly satisfied.  Nonetheless, 
the criteria for service connection on a secondary basis are 
not met.  The competent and probative medical evidence does 
not show that the veteran's cardiomyopathy with congestive 
heart failure is proximately due to or the result of his 
service-connected PTSD and diabetes mellitus, type II.  

Indeed, the post service treatment records reflect continuing 
complaints and treatment for the veteran's heart condition.  
A stress test was conducted in May 1999 for complaints of 
chest pain.  Results revealed a normal electrocardiogram 
(EKG) with a low probability of significant amounts of 
ischemic myocardium.  Thereafter, in August 2004, an 
echocardiogram (ECHO) was performed at a local VA outpatient 
facility which revealed severe cardiomyopathy.  Later that 
same month, the veteran was admitted to telemetry for 
evaluation regarding the recent onset of congestive heart 
failure.  It was noted that the veteran has multiple cardiac 
risk factors and underwent cardiac catherization which 
discovered minimal coronary artery disease.  The physician 
stated that the "likely cause of [the] [veteran's] 
cardiomyopathy was myocarditis associates with an illness 6 
months previously."    

In January 2005, the veteran underwent a VA examination.  
During the examination, the examiner recorded the veteran's 
complaints and historical recollection.  After physical 
examination, the examiner diagnosed the veteran with 
cardiomyopathy with a history of congestive heart failure.  
The examiner opined that "it is impossible to directly 
relate this veteran's cardiac disabilities to his type 2 
diabetes mellitus without resorting to complete 
speculation."  

In December 2007, VA obtained a second medical opinion.  Upon 
review of the claims file and all of the veteran's medical 
record, the physician acknowledged the presence of 
cardiomyopathy with congestive heart failure.  He explained 
that there is an association with heart disease and diabetes 
mellitus as well as some association with heart disease and 
PTSD; however, he opined that there is "by no means" a 
causal relationship proven in the literature nor does he make 
a consensus that there exists in this case a causal 
relationship or an aggravating relationship between his heart 
condition and his service-connected disabilities.  The 
physician concluded that to relate these conditions or 
conclude that one aggravated the heart condition would be 
speculation.  

While the two VA reports show a diagnosis of cardiomyopathy 
with congestive heart failure, both reports fail to attribute 
the veteran's heart disability to his service-connected 
disabilities.  There are no contrary medical opinions of 
record suggesting that the veteran's cardiomyopathy with 
congestive heart failure is related to his service-connected 
disabilities, and the veteran has not alluded to the 
existence of such medical opinion.  The January 2005 VA 
examiner stated that he could not connect the veteran's 
cardiomyopathy with congestive heart failure to his service-
connected disabilities "without restoring to complete 
speculation."  The Court has held on numerous occasions that 
speculation is not legally sufficient to establish service 
connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  An 
award of service connection must be based on reliable 
competent medical evidence and conjectural or speculative 
opinions as to some remote possibility of such relationship 
are insufficient.  See 38 C.F.R. § 3.102 (2007); see also 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from schizophrenia 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to be 
sufficient medical nexus evidence); Davis v. West, 13 Vet. 
App. 178, 185 (1999) (any medical nexus between in-service 
radiation exposure and fatal lung cancer years later was 
speculative at best, even where one physician opined that it 
was probable that lung cancer was related to service 
radiation exposure).  

Moreover, the December 2007 VA physician rendered an 
objective opinion after reviewing the veteran's claims file 
and medical history.  This report confirms the 2005 VA 
examiner's opinion and is of great independent probative 
value as well.  An opinion offered by a physician based on a 
review of all evidence on file is considered to be an 
important factor in reaching an informed opinion.  Owens v. 
Brown, 7 Vet. App. 429 (1995).  As such, service connection 
for cardiomyopathy with congestive heart failure, including 
as secondary to the veteran's service-connected disabilities, 
must be denied.  

Although the veteran does not contend that he incurred his 
heart condition in active service or on a direct basis, as 
due to an injury or disease incurred in active service, the 
Board notes that service connection on a direct basis is not 
warranted in this case.  There is no competent evidence of 
record showing that the veteran's cardiomyopathy with 
congestive heart failure was incurred in, or is causally 
related to, service.  The service medical records reveal no 
complaints, treatment, or findings related to a heart 
condition.  In addition, there are no medical records in the 
claims file which show a heart condition became manifest to a 
compensable degree within the first year after the veteran's 
discharge from service.  As noted, the first time the veteran 
is shown to have a heart condition is in August 2004, which 
the Board notes is many years after he separated from 
service.  

Although the veteran has asserted that he believes that his 
cardiomyopathy with congestive heart failure degenerative is 
the result of his service-connected PTSD and diabetes 
mellitus, type II, he has not been shown to have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996); see Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Thus, his appellate assertions, which are 
inconsistent with the competent and credible evidence of 
record, are of little or no probative value.  

Accordingly, the Board finds that a preponderance of the 
evidence is against the claim for service connection for 
cardiomyopathy with congestive heart failure, including as 
secondary to his service-connected disabilities, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the November 2004 letter sent to the veteran.  
In the November 2004 letter, the veteran was informed of the 
evidence necessary to substantiate the claim for service 
connection caused by a service-connected condition.  The 
letter informed the veteran that he must show evidence of the 
claimed physical condition and a relationship between the 
claimed condition and the service-connected condition.  See 
also April 2007 and December 2007 VCAA letters.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency. It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
rating decision on appeal, the veteran has not been 
prejudiced, as the veteran's pending claim is denied.  A 
Supplemental Statement of the Case (SSOC) was issued in May 
2007.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service medical 
records, VA outpatient treatment records from May 2002 to 
April 2007, private treatment records dated May 1999 to May 
2001, and Social Security Administration (SSA) medical 
records.  The veteran was also provided a VA examination in 
connection with his claim, and the VA obtained a follow-up 
medical opinion.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).





ORDER

Entitlement to service connection for cardiomyopathy with 
congestive heart failure, including as secondary to the 
veteran's service-connected disabilities is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


